The Chancellor.
If any thing occurred in the course of John D. Green’s administration of the personal estate of Enoch Green, deceased, which would show that the transfer of the bank stock to himself was right and lawful, and that it thereby became rightfully his property, the defendant should have shown it. Personal property of the estate of Enoch Green, deceased, the testator, sufficient for the payment of this legacy, was converted by John D. Green, the executor of his will, to his own use, and is traced to the hands of the defendant, as administratrix of the personal estate of John D. Green. If there is any reason why it should not be applied to the payment of this legacy, she should have shown it.
I am of opinion that the proceeds of this stock may be reached in a suit by the legatee against the administratrix of the personal estate of John D. Green, deceased : 5 Rand. 51; Elm. Dig. 165, sec. 6; 1 Story’s Eq. sec. 581 Decree for complainant.